 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommendations and finds no merit in the Employer's objec-tions and exceptions.'Accordingly, as the tally shows that the Petitioner has obtained amajority of the valid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in the appropriate unit.[The Board certified the United Steelworkers of America, AFL-CIO, as the designated collective-bargaining representative of theemployees at the Employer's Corpus Christi, Texas, facility in theunit found apprdpriate:]1In the objections referred to the Board by the Regional Director,the Employer con-tends, in substance,that the Board did not have the matter before it when it directed thatthe impounded ballots be opened and counted,that this action was inconsistent with theBoard's order impounding the ballots;that, because of the time lapse and turnover ofpersonnel,the ballots no longer represented the true wishes of the employees;and that bythe Board's action the Employer was placed at a disadvantage in the pending election atits San Antonio plant.We find no merit in these contentions and therefore overrule theEmployer's objections.John J.Harris&Scotty Harris, d/b/a Culligan Soft WaterServiceandChauffeurs,Teamsters&Helpers, Local 186, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers,of America,Petitioner.Case No. 21-RC-9018.October 19, 196,DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Max Stein-feld.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer sells, leases, and services water-softening equip-ment under a franchise from Culligan, Inc., a corporation engaged in anationwide operation whose main plants and offices are in North-brook, Illinois.The Employer contends that the Board should not as-sert jurisdiction herein.In the calendar year 1963 the Employer's gross sales were approxi-mately $400,000, of which about $20,000, or approximately 5 percent,were to business and commercial establishments.These sales fallwithin the Board's established definition of "nonretail" operations-1 Thiscase was transferred to the Boardby the Regional Director forRegion 21.149 NLRB No. 2. CULLIGAN SOFT WATER SERVICE3i.e.,purchases not made for the satisfaction of the purchasers' "per-sonal wants or those of his family and friends." 2 During this sameperiod, the Employer purchased products from the Culligan, Inc.,plant in San Bernardino, California,,in the amount of $112,000. Theseproducts consisted basically of tanks, which, together with varioussmaller parts such as fittings, valves, and rubber caps, are manu-factured in Illinois and shipped to the San Bernardino plant, wherethey are assembled into serviceable units and then sent to the, Em-ployer's plant in Ventura, California.Plastic jackets, manufacturedin San Bernardino, are placed on the tanks for insulation andappearance.The Employer's enterprise does not meet the Board's retail jurisdic-tional standard of a minimum gross volume of $500,000 per year.However, the Board's established policy for determination of whetherit will assert jurisdiction over such an operation, if it also includes somenonretail sales, is to apply the nonretail standard to the Employer'stotal operations, unless the nonretail aspect of the Employer's businessisde minimis 3We find that the Employer's $20,000 in nonretailsales is notde rninimis 4The Board's nonretail jurisdictional standard requires $50,000 inflowor outflow, direct or indirect,acrossState lines.'The only questionhere is whether the Employer's purchase from Culligan, Inc., satisfiesthe indirect inflow test. In contending that it does not, the Employersought to establish that the products purchased from the San Bernar-dino plant of Culligan, Inc., had-been "materially'altered" there aftershipment from Illinois, and were consequently removed from thestream of commerce for purpose of indirect inflow.We do not agree.Inwe stated the general rulefor assertion of jurisdiction over an employer who purchased productsalleged to be part of an indirect 'stream of inflowing commerce.:We consider a product as`being a part'of an indirect stream of in-flowing commerce only when it is delivered to the ultimate pur-chaser in the same form as when it entered the State. The flowis stopped when the form is materially altered, or . . . when theitems become part of an entirely different product.The Board concluded therein that automobiles assembled in one Statefrom parts received from other States were "entirely different prod-2 SeeRoland Electric Company v. Walling,326 U S. 647,673-675;J. S. Latta d Son,114 NLRB 1248;Bussey-Williams Tire Co., Inc,122 NLRB 1146-11478 The T. H. Rogers Lumber Company,117 NLRB1732, 1733;Appliance Supply Com-pany,127 NLRB319,320; Joseph Crowden, et at., d/b/a Indiana BottledGas Company,128 NLRB 1441.'Harry Polltins,d/b/a Harry's Television Sales and Service,143 NLRB 450. Cf.YakimaCascade Fuel Co, etat, 126 NLRB 1316.5 SiemonsMailing Service,122 NLRB 81.6 110 NLRB 1615. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts"from the component parts. It therefore declined to assertjurisdiction.In the presentcasewe cannot conclude that the products purchasedby the Employer were in fact "materially altered,"or soentirely dif-ferent from the products manufactured in and shipped from Illinoisas to remove them from a proper application of the Board's indirect in-flow standard.'Unlike an automobile, the water-softening device isrelatively simple and uncomplicated.Comparatively few parts areinvolved.The basic unit is a tank, which is shipped, as are necessaryvalves and fittings, from Illinois to Culligan's San Bernardino plant.There the valves and fittings are attached.We do not regard the mereaddition of these valves and fittings as a material alteration or asufficient transformation of the original product within the meaningofKenneth Chevrolet.We find, therefore, that the Employer is engaged in commerce withinthe meaning of the Act and that it will effectuate the purpose of the Actto assert jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Employer's businessis relativelysmall.There are no hardand fastlinesdrawn between jobs, and all employees are expectedto, and do, perform whatever tasks may be required.Thus, for ex-ample, allemployees may be calledon to usetheir truckdriverlicenses.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of the Act : All installation men, regenerationmen, and routeservicemen,excluding confidential and managerialemployees, professional employees, guards,and supervisors,as definedin the Act, and all other employees.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM, dissenting :I would not assert jurisdiction.While I agree with my colleaguesthat the Board's nonretail standard is applicable here, I cannotagree that the Employer's purchases satisfy the Board's indirectinflow test, the only available basis under that standard for takingjurisdiction.7 SeeCombinedCentury Theatres,Inc , et at.,120NLRB 1379,andGeorge Schuwirth,140 NLRB 459 FREDERICK STEEL COMPANY5The Employer purchases water-softening devices within the Statefrom Culligan, Inc.It is apparent that the water-softening device isnot delivered to the Employer in the same form as when it enters theState.The several items consisting of a tank, valves, fittings, andrubber caps, which come to Culligan, Inc., from outside the State, donot represent all the components of the water-softening device.Tothem is added another component, a plastic jacket, which is manufac-tured by Culligan, Inc., within the State and which serves to provideinsulation and appearance to the device.All these parts are then as-sembled by Culligan, Inc., into a serviceable unit which constitutes theproduct delivered to the Employer. In the light of the foregoing, al-though the Board is here concerned with a less complicated productthan the automobile involved in theKenneth Chevroletcase, the factremains that, in both instances, the product was materially alteredthrough the assembly within the State of the components comingfrom outside the State so as to render it usable and salable within theState.I would, therefore, contrary to my colleagues, find that theKenneth Chevroletcase is controlling here.Accordingly, as the flowin commerce was stopped when components of the water-softeningdevice entered the State, I would find that the water-softening de-vices purchased by the Employer were not indirect inflow and thatthe petition should be dismissed for lack of jurisdiction.Frederick Steel CompanyandTruck Drivers, Chauffeurs andHelpers Local Union No. 100, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 9-CA-2979.October 20, 1964DECISION AND ORDEROn June 1, 1964, Trial Examiner Rosanna Blake issued her De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Decision.There-after, the Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Trial149 NLRB No. 1. .